KEY, District Judge.
“If two or more persons conspire to injure, oppress, threaten, or intimidate any citizen,” etc., (Eev. St. § 5508,) and “if, in violating the provisions of the preceding section, any felony or misdemeanor he committed, they shall he punished for the same with such punishment as the laws of the state provide.” Id. § 5509. The indictment in this case does not allege any conspiracy against the rights of Spurrier, Mather, and Cardwell, etc., as citizens, hut as officers. It does not aver that they were citizens of the state or of the United States. Admitting that the sections referred to may apply to officers in the discharge of their official duties, it cannot be admitted that they do so unless such officers are citizens, and it seems to me that citizenship should he averred. The case of Logan v. U. S., 144 U. S. 263, 32 Sup. Ct. Rep. 617, does not sustain a contrary view. The indictment in that case alleged that the persons conspired against were citizens of the United States. Logan v. U. S., supra, 144 U. S. 265, 282, 12 Sup. Ct. Rep. 618, 622. The demurrer is sustained.